PER CURIAM.
The defendant, Delia Gonzalez del Valle, appeals from a judgment of conviction and sentence entered following a violation of *608probation hearing. We affirm and remand with directions.
We find no reversible error in the trial court’s findings that the defendant had failed to file written monthly reports, see Edwards v. State, 439 So.2d 1028 (Fla. 3d DCA 1983), and failed to make a good faith effort to pay restitution. See Bearden v. Georgia, 461 U.S. 660, 103 S.Ct. 2064, 76 L.Ed.2d 221 (1983); Clark v. State, 510 So.2d 1202 (Fla. 2d DCA 1987). We are satisfied that the defendant violated her probation and, accordingly, affirm the revocation of her probation.
At the revocation of probation hearing, the trial court made an oral declaration finding that the defendant had violated the terms of her probation by failing to report and by failing to make restitution. However, the trial court’s written order of revocation of probation listed two additional grounds for revocation. The written order must be corrected to conform to the trial court’s oral pronouncement. Clark v. State, 510 So.2d 1202 (Fla. 2d DCA 1987); Feezel v. State, 463 So.2d 1244 (Fla. 2d DCA 1985). Therefore, we remand for entry of a proper order.
Affirmed and remanded with directions.